            Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 1 of 19




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

S.S., by and through her parent and           )       Civil Action No.    2:20-cv-1671
legal guardian, GERALD S.,                    )
                                              )
                Plaintiff,                    )
                                              )
       v.                                     )
                                              )
GEIBEL CATHOLIC JUNIOR SENIOR                 )
HIGH SCHOOL, PATRICIA NICKLER,                )
MAUREEN MARSTELLER,                           )
and COLE KENDALL,                             )       JURY TRIAL DEMANDED
                                              )
                Defendants.                   )       Electronically Filed.

                              COMPLAINT IN A CIVIL ACTION

       COMES NOW, the Plaintiff, S.S., by and through her parent and legal guardian,

GERALD S., by and through her attorneys, LAW OFFICES OF JOEL SANSONE, JOEL S.

SANSONE, ESQUIRE, MASSIMO A. TERZIGNI, ESQUIRE, and ELIZABETH A. TUTTLE,

ESQUIRE, and hereby files this Complaint in a Civil Action as follows:

                                 JURISDICTION AND VENUE

1.     This is an action to redress the deprivation by the Defendants of the Plaintiff’s rights, and

in particular, the right to be free from a sexually hostile environment and pervasive harassment in

her education. This action is brought against the Defendants for violating the Plaintiff’s rights

under Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681.

2.     Jurisdiction is founded on 28 U.S.C. § 1331 and § 1343(3). Supplemental jurisdiction

over Plaintiff’s state law claims is also proper pursuant to 28 U.S.C.A. § 1367.

3.     Venue is proper under 28 U.S.C.A. § 1391(b). All claims set forth herein arose in the

Western District of Pennsylvania.
            Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 2 of 19




                                               PARTIES

4.        Plaintiff, S.S., is a female minor child who resides in Fayette County, Pennsylvania.

5.        Defendant, Geibel Catholic Junior-Senior High School (“Geibel”), is a private, Roman

Catholic high school with administrative offices located at 611 East Crawford Avenue,

Connellsville, Pennsylvania 15425. At all times relevant to this Complaint, Defendant Geibel

received state and/or federal funding.

6.        At all times relevant hereto, Defendant Geibel was acting by and through its agents,

subsidiaries, officers, employees and assigns, acting within the full scope of their agency, office,

employment and/or assignment.

7.        Defendant, Patricia Nickler (“Nickler”), is an adult individual. Plaintiff believes, and

therefore avers, that Defendant Nickler is a resident of Fayette County. Defendant Nickler is,

and was, at all times relevant to this Complaint, the principal of Defendant Geibel.

8.        Defendant, Maureen Marsteller (“Marsteller”), is an adult individual. Plaintiff believes,

and therefore avers, that Defendant Marsteller is a resident of Fayette County. Defendant

Marsteller is, and was, at all times relevant to this Complaint, employed by the Diocese of

Greensburg as Superintendent of Catholic Schools, including, but not limited to, Defendant

Geibel.

9.        Defendant, Cole Kendall (“Kendall”), is an adult male individual who resides in Fayette

County, Pennsylvania.

                                     FACTUAL ALLEGATIONS

10.       Defendant Geibel is a Roman Catholic high school which receives federal and/or state

funding and is located in Pennsylvania.

11.       Plaintiff was, at all times relevant to this Complaint, a student of Defendant Geibel.



                                                   2
            Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 3 of 19




12.       Defendant Kendall was, at all times relevant to this Complaint, a student of Defendant

Geibel.

13.       On or about March 8, 2019, as Plaintiff was leaving a bathroom located on Defendant

Geibel’s property, Defendant Kendall forcibly grabbed the Plaintiff, held her against the wall,

grabbed her buttocks and groped her breast.

14.       Defendant Kendall then forcibly attempted to kiss the Plaintiff’s mouth, kissed the

Plaintiff’s cheek and placed his hand underneath the Plaintiff’s skirt.

15.       Defendant Kendall’s actions, as described hereinbefore above, were unwanted,

unprovoked, unjustified and done without the Plaintiff’s consent.

16.       At that time, the bathroom door was opened by an unknown individual. This startled

Defendant Kendall, and the Plaintiff was able to escape from him and leave the area.

17.       As a direct result of Defendant Kendall’s inappropriate actions and assault on the

Plaintiff, Plaintiff suffered severe emotional distress, fear, embarrassment and shame.

18.       Thereafter, on three (3) or four (4) separate occasions, Defendant Kendall sent the

Plaintiff unwanted and pornographic photographs of his penis via Snapchat, without the

Plaintiff’s request and/or consent.

19.       Upon receipt, Plaintiff immediately deleted these unwanted and pornographic

photographs.

20.       Defendant Kendall also regularly grabbed the Plaintiff’s buttocks when she passed him

on the school bus. This inappropriate and unlawful conduct was unwanted, unprovoked,

unjustified and done without the Plaintiff’s consent.




                                                   3
           Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 4 of 19




21.      On or about April 15, 2019, and during school hours, Defendant Kendall followed the

Plaintiff down a hallway on Defendant Geibel’s property, grabbed the Plaintiff’s backpack and

forcibly pressed the Plaintiff up against a wall.

22.      Defendant Kendall then forcibly kissed the Plaintiff’s mouth and cheek, groped the

Plaintiff’s buttocks and breast and placed his hand underneath the Plaintiff’s skirt.

23.      When Plaintiff escaped from Defendant Kendall, Defendant Kendall followed the

Plaintiff up a stairwell and onto a landing.

24.      Defendant Kendall forcibly stopped the Plaintiff and proceeded to unzip his pants and

remove his penis.

25.      At that time, Defendant Kendall grabbed the Plaintiff’s hand and forced her to touch his

penis.

26.      Defendant Kendall’s actions, as described hereinbefore above, were unwanted,

unprovoked, unjustified and done without the Plaintiff’s consent.

27.      Thereafter, Plaintiff disclosed Defendant Kendall’s inappropriate and unlawful behavior

to another student.

28.      That night, Defendant Kendall sent a message to the Plaintiff via Snapchat admonishing

the Plaintiff for disclosing his inappropriate and unlawful behavior to another student.

29.      Defendant Kendall also told the Plaintiff that everyone would think that he was a rapist,

and that if he committed suicide it would be the Plaintiff’s fault.

30.      At that time, Plaintiff reported Defendant Kendall’s inappropriate conduct and message,

as described hereinbefore above, to her grandfather.

31.      Immediately thereafter, Plaintiff’s grandfather reported Defendant Kendall’s

inappropriate and unlawful behavior to Defendant Nickler through electronic mail and requested



                                                    4
             Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 5 of 19




that Defendant Nickler meet with the Plaintiff. At that time, Plaintiff’s grandfather did not

provide Defendant Nickler with Defendant Kendall’s name.

32.     The following day, Plaintiff met with Defendant Nickler and reported the inappropriate

and unlawful conduct of Defendant Kendall, as described hereinbefore above, without

specifically identifying Defendant Kendall.

33.     At that time, Defendant Nickler assured the Plaintiff that she would protect her from any

further harassment and/or assault. Defendant Nickler also informed the Plaintiff that security

cameras would be installed on Defendant Geibel’s premises.

34.     On or about April 18, 2019, Defendant Nickler met with Plaintiff’s grandmother

regarding the unlawful conduct of Defendant Kendall, as described hereinbefore above. At that

time, Defendant Nickler assured the Plaintiff’s grandmother that she would protect the Plaintiff

from any further harassment and/or assault; that security cameras would be installed on

Defendant Geibel’s premises; and that Defendant Geibel’s teachers and/or staff would be

informed of the harassment and assaults suffered by the Plaintiff so that they, along with

Defendant Nickler, could “keep an eye” on the Plaintiff.

35.     At this same meeting, Defendant Nickler informed the Plaintiff’s grandmother that she

had compiled a list of male students whom she suspected of harassing and/or assaulting the

Plaintiff.

36.     Despite these statements by Defendant Nickler, as described hereinbefore above,

Defendant Geibel and/or Defendant Nickler failed to take any action in response to the Plaintiff’s

complaint regarding Defendant Kendall’s inappropriate, harassing behavior and his assaults upon

the Plaintiff.

37.     Defendant Geibel and/or Nickler failed to investigate Plaintiff’s claims in any way.



                                                 5
            Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 6 of 19




38.       Defendant Geibel and/or Nickler failed to install any security cameras after the Plaintiff’s

complaint, despite promises to do so.

39.       Furthermore, Defendant Nickler failed to inform Defendant Geibel’s teachers and/or staff

of the harassment and assaults suffered by the Plaintiff, despite promises to do so.

40.       Defendant Nickler and/or Geibel took no action whatsoever to separate the Plaintiff from

any male students, despite Defendant Nickler’s list of suspects, as described hereinbefore above.

41.       Moreover, Defendant Nickler, a mandated reporter, did not report the assaults to any

other teacher, individual, entity and/or authority.

42.       Plaintiff believes, and therefore avers, that Defendant Geibel and/or Defendant Nickler

have actual knowledge of other instances of assaults of a sexual nature on Defendant Geibel’s

property involving Defendant Kendall, not including the assaults of the Plaintiff, as described

herein.

43.       Despite Defendant Geibel and/or Defendant Nickler’s actual knowledge of Defendant

Kendall’s continuous inappropriate behavior towards various female students, and their actual

knowledge of Plaintiff’s report of harassment and/or assault, Defendant Geibel and/or Nickler

failed to take any action, thereby subjecting the Plaintiff to ongoing sexual harassment, assault

and a sexually hostile educational environment.

44.       Despite her report of Defendant Kendall’s inappropriate behavior, which included, but

was not limited to, actual physical assault, Plaintiff was forced to attend school, classes and

activities on Defendant Geibel’s property with Defendant Kendall.

45.       Defendant Kendall continued to sexually harass and assault the Plaintiff on Defendant

Geibel’s property, including regularly grabbing the Plaintiff’s buttocks when she passed him on




                                                   6
             Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 7 of 19




the school bus. This inappropriate and unlawful conduct was unwanted, unprovoked, unjustified

and done without the Plaintiff’s consent.

46.        The sexually hostile environment and harassment by Defendant Kendall on Defendant

Geibel’s property has adversely impacted the Plaintiff, the Plaintiff’s educational experience and

caused her extreme emotional distress.

47.        Despite Defendant Geibel and/or Nickler’s actual knowledge of the sexually hostile

environment and pervasive harassment to which the Plaintiff was subjected while on Defendant

Geibel’s property, Defendants allowed the harassment and/or assaults to continue, denying the

Plaintiff equal access to the educational experience.

48.        As a direct result of Defendant Kendall’s inappropriate actions and assaults on the

Plaintiff, as well as Defendant Geibel and Defendant Nickler’s inaction, Plaintiff suffered severe

emotional distress, fear, embarrassment and shame.

49.        From in or about April 18, 2019, until approximately early December of 2019, Plaintiff’s

grandmother met with Defendant Nickler on multiple occasions to monitor the actions taken by

Defendant Nickler and/or Defendant Geibel in response to Plaintiff’s report of harassment and/or

assault.

50.        On each of these occasions, Plaintiff’s grandmother requested that Defendant Nickler

and/or Geibel implement the actions that had earlier been promised, as described in Paragraphs

33 and 34, supra.

51.        Despite these meetings, Defendant Nickler and/or Geibel failed to take any action

relating to Plaintiff’s report of harassment and/or assault.

52.        On or about December 6, 2019, approximately eight (8) months after the Plaintiff’s

complaint regarding Defendant Kendall to Defendant Nickler, Plaintiff’s guidance counselor,



                                                    7
            Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 8 of 19




Alison Testa (“Testa”), overheard a conversation between the Plaintiff and another student about

the assaults and harassing behavior committed by Defendant Kendall. During that conversation,

Defendant Kendall was specifically identified as the perpetrator of the assaults and harassing

behavior.

53.    At that time, Defendant Nickler had not advised and/or informed any faculty or staff

member at Defendant Geibel, including Ms. Testa, of Plaintiff’s report of harassment and/or

assault, as more fully described hereinbefore above.

54.    Ms. Testa spoke to the Plaintiff about Defendant Kendall’s conduct and immediately

reported Defendant Kendall’s inappropriate and unlawful behavior, including, but not limited to,

harassment and actual physical assaults, to the Pennsylvania State Police.

55.    Thereafter, Defendants Geibel and/or Nickler took no action and allowed the harassment

of the Plaintiff by Defendant Kendall to continue, unchecked.

56.    Defendant Kendall was not disciplined in any way by Defendant Nickler and/or Geibel

for his inappropriate and unlawful actions, as described hereinbefore above. Moreover, although

they shared classes and activities, Defendant Nickler and/or Geibel failed to separate Defendant

Kendall from the Plaintiff.

57.    On or about February 9, 2020, Ms. Testa contacted Defendant Marsteller and advised her

of the harassment and assaults on the Plaintiff committed by Defendant Kendall.

58.    Defendant Marsteller responded by informing Ms. Testa that Defendant Geibel would

pay for the Plaintiff’s therapy.

59.    No further action was taken by Defendant Geibel, Defendant Nickler and/or Defendant

Marsteller, despite actual knowledge of the harassment and assaults on the Plaintiff committed




                                                8
          Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 9 of 19




by Defendant Kendall, and the Plaintiff continued to be subjected to a sexually hostile

educational environment, directly impacting her educational experience.

60.     From in or about early December of 2019, until approximately early October of 2020,

and in light of Defendant Nickler’s and/or Geibel’s actual knowledge of Defendant Kendall’s

unlawful acts, Plaintiff’s grandmother contacted and/or communicated with Defendant Nickler

on multiple occasions to monitor the actions taken by Defendant Nickler and/or Defendant

Geibel in response to Plaintiff’s report of harassment and/or assault.

61.     On each of these occasions, Plaintiff’s grandmother questioned Defendant Nickler as to

the lack of any disciplinary action taken against Defendant Kendall and his continued presence in

classes and activities with the Plaintiff.

62.     Despite these continued communications, Defendant Nickler and/or Geibel did not take

any action relating to Defendant Kendall’s unlawful acts, or Plaintiff’s report of harassment

and/or assault.

63.     Sometime after Defendant Kendall was specifically identified as the perpetrator of the

assaults and harassing behavior, Defendant Nickler informed Ms. Testa that she wanted

Defendant Kendall “to be treated the same” as any other student.

64.     As a direct result of Defendants Geibel, Nickler and and/or Marsteller’s continuous and

deliberate inaction, as more fully described hereinbefore above, the Plaintiff’s educational

experience has been significantly impacted, the Plaintiff’s grades declined, and the Plaintiff has

suffered extreme emotional distress.




                                                 9
         Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 10 of 19




                                             COUNT I:

                            PLAINTIFF v. DEFENDANT GEIBEL

                       VIOLATION OF PLAINTIFF’S RIGHTS UNDER
                        THE EDUCATION AMENDMENTS OF 1979

                                             TITLE IX

65.    Plaintiff incorporates by reference Paragraphs 1 through 64 as though fully set forth at

length herein.

66.    Defendant Geibel is an educational institution and receives state and/or federal funding.

67.    As a student, Plaintiff was repeatedly subjected to a sexually hostile environment and

pervasive harassment by Defendant Kendall on Defendant Geibel’s property, as more fully

described hereinbefore above.

68.    Defendant Geibel, through its agents, including but not limited to, Defendant Nickler and

Defendant Marsteller, had actual knowledge of the sexually hostile environment and pervasive

harassment by Defendant Kendall on its property, as more fully described hereinbefore above.

69.    Despite Defendants Geibel, Nickler and Marsteller’s actual knowledge of the sexually

hostile environment and pervasive harassment by Defendant Kendall that the Plaintiff suffered

on Defendant Geibel’s property, Defendants failed to take any action and therefore ratified this

environment and permitted the sexual harassment to continue.

70.    As a direct result of the actions of the Defendant and the sexually hostile environment

and pervasive harassment perpetuated by Defendant Kendall and ratified by Defendants Geibel,

Nickler and/or Marsteller, the Plaintiff has suffered extreme emotional distress and was denied

equal access to an educational experience.




                                                10
         Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 11 of 19




71.    As a direct and proximate result of the acts described hereinbefore above perpetrated by

the Defendant through its agents, Plaintiff suffered the following injuries and damages:

       a.        violation of the Plaintiff’s rights under Title IX of the Education
                 Amendments of 1972;

       b.        severe emotional distress, shock, horror, fright and psychological trauma;

       c.        extreme and severe damage to Plaintiff’s educational experience;

       d.        economic damages related to any and all medical, legal, and/or other
                 consequential costs; and

       e.        such other damages as may become apparent through the discovery
                 process.

       WHEREFORE, Plaintiff demands compensatory general damages against the Defendant,

in the amount proven at trial; compensatory special damages including, but not limited to, costs

of suit; reasonable attorney’s fees as permitted by law; pre- and post-judgment interest as

permitted by law; and such other relief, including injunctive and/or declaratory relief, as this

Court may deem proper.

                                                        JURY TRIAL DEMANDED

                                              COUNT II:

            PLAINTIFF v. DEFENDANTS GEIBEL, NICKLER and MARSTELLER

                                VIOLATION OF PLAINTIFF’S
                           PENNSYLVANIA COMMON LAW RIGHTS

                                      FAILURE TO PROTECT

72.    Plaintiff incorporates by reference Paragraphs 1 through 71 as though fully set forth at

length herein.

73.    Defendants Geibel, Nickler and/or Marsteller failed to protect the Plaintiff as a minor

child in their charge from pervasive harassment and assaults by Defendant Kendall.



                                                  11
         Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 12 of 19




74.    Based on the failure of the Defendants to protect the Plaintiff, the Plaintiff was

continually harassed, assaulted and suffered severe emotional injuries, as more fully set forth

hereinbefore above.

75.    As more fully described hereinbefore above, Defendant Geibel, Defendant Nickler and

Defendant Marsteller failed to properly protect the Plaintiff from ongoing pervasive harassment

by Defendant Kendall on Defendant Geibel’s property, despite actual knowledge of this

harassment. This failure has greatly affected the Plaintiff’s educational experience.

76.    The actions of Defendant Nickler and Defendant Marsteller were willful, deliberate and

were done with a reckless disregard for the rights of Plaintiff thereby subjecting Defendants

Nickler and Marsteller to punitive damages.

77.    As a direct and proximate result of the acts described hereinbefore above perpetrated by

the Defendants, and each of them, Plaintiff suffered the following injuries and damages:

       a.      violation of the Plaintiff’s rights under Pennsylvania Common Law;

       b.      severe emotional distress, shock, horror, fright and psychological trauma;

       c.      extreme and severe damage to Plaintiff’s educational experience;

       d.      economic damages related to any and all medical, legal, and/or other
               consequential costs; and

       e.      such other damages as may become apparent through the discovery
               process.

       WHEREFORE, Plaintiff demands compensatory general damages against the

Defendants, and each of them, in the amount proven at trial; compensatory special damages

including, but not limited to, costs of suit; reasonable attorney’s fees as permitted by law; pre-

and post-judgment interest as permitted by law; punitive damages against Defendants Nickler




                                                 12
         Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 13 of 19




and Marsteller; and such other relief, including injunctive and/or declaratory relief, as this Court

may deem proper.

                                                       JURY TRIAL DEMANDED

                                            COUNT III:

          PLAINTIFF v. DEFENDANTS GEIBEL, NICKLER AND MARSTELLER

                               VIOLATION OF PLAINTIFF’S
                          PENNSYLVANIA COMMON LAW RIGHTS

                                          NEGLIGENCE

78.    Plaintiff incorporates by reference Paragraphs 1 through 77 as though fully set forth at

length herein.

79.    Defendants Geibel, Nickler and Marsteller had a duty to properly supervise and protect

students while students are on Defendant Geibel’s property.

80.    As more fully described hereinbefore above, Defendant Geibel, Defendant Nickler and

Defendant Marsteller failed in that duty, by failing to properly supervise students on Defendant

Geibel’s property, including Defendant Kendall.

81.    As a direct and proximate result of the Defendants’ failure to properly supervise students,

Defendant Kendall unlawfully assaulted the Plaintiff while on Defendant Geibel’s property on

several occasions.

82.    The failure of the Defendants to properly supervise their students created a substantial

risk of the unlawful actions identified herein.

83.    Furthermore, Defendants Geibel, Nickler and Marsteller failed to properly protect the

Plaintiff from ongoing and pervasive sexual harassment by Defendant Kendall, before and after

the Plaintiff’s complaint to Defendant Nickler and Ms. Testa’s complaint to Defendant

Marsteller, which has greatly impacted the Plaintiff’s educational experience.

                                                  13
         Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 14 of 19




84.    As a direct and proximate result of the acts described hereinbefore above perpetrated by

Defendant Geibel, Defendant Nickler and Defendant Marsteller, Plaintiff suffered the following

injuries and damages:

       a.        violation of the Plaintiff’s rights under Pennsylvania Common Law;

       b.        severe emotional distress, shock, horror, fright and psychological trauma;

       c.        extreme and severe damage to Plaintiff’s educational experience;

       d.        economic damages related to any and all medical, legal, and/or other
                 consequential costs; and

       e.        such other damages as may become apparent through the discovery
                 process.

       WHEREFORE, Plaintiff demands compensatory general damages against Defendants, in

the amount proven at trial; compensatory special damages including, but not limited to, costs of

suit; reasonable attorney’s fees as permitted by law; pre- and post-judgment interest as permitted

by law; and such other relief, including injunctive and/or declaratory relief, as this Court may

deem proper.

                                                       JURY TRIAL DEMANDED

                                            COUNT IV:

                 PLAINTIFF v. DEFENDANTS NICKLER AND MARSTELLAR

                                VIOLATION OF PLAINTIFF’S
                           PENNSYLVANIA COMMON LAW RIGHTS

                    NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

85.    Plaintiff incorporates by reference Paragraphs 1 through 84 as though fully set forth at

length herein.

86.    Defendants Nickler and Marsteller had a duty to properly supervise and protect students

while students are on Defendant Geibel’s property.

                                                 14
          Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 15 of 19




87.      Defendant Nickler breached that duty by failing to take any action after the Plaintiff

reported Defendant Kendall’s behavior to Defendant Nickler, which lead to the Plaintiff’s

ongoing harassment and assaults by Defendant Kendall, as more fully described hereinbefore

above.

88.      Defendant Marsteller breached that duty by failing to take any action after Ms. Testa

reported Defendant Kendall’s behavior to Defendant Marsteller, which lead to the Plaintiff’s

ongoing harassment and assaults by Defendant Kendall, as more fully described hereinbefore

above.

89.      As a direct and proximate result of the failure of Defendant Nickler and Marsteller take

any action, as more fully described hereinbefore above, Plaintiff suffered injuries and damages,

including severe emotional distress.

90.      The actions of the Defendants Nickler and Marsteller were negligent, extreme,

outrageous, and without justification.

91.      As a direct and proximate result of the acts described hereinbefore above perpetrated by

Defendants Nickler and Marsteller, Plaintiff suffered the following injuries and damages:

         a.     violation of the Plaintiff’s rights under Pennsylvania Common Law;

         b.     severe emotional distress, shock, horror, fright and psychological trauma;

         c.     extreme and severe damage to Plaintiff’s educational experience;

         d.     economic damages related to any and all medical, legal, and/or other
                consequential costs; and

         e.     such other damages as may become apparent through the discovery
                process.

         WHEREFORE, Plaintiff demands compensatory general damages against Defendants

Nickler and Marsteller, in the amount proven at trial; compensatory special damages including,



                                                  15
         Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 16 of 19




but not limited to, costs of suit; reasonable attorney’s fees as permitted by law; pre- and post-

judgment interest as permitted by law; and such other relief, including injunctive and/or

declaratory relief, as this Court may deem proper.

                                                       JURY TRIAL DEMANDED

                                             COUNT V:

                            PLAINTIFF v. DEFENDANT KENDALL

                               VIOLATION OF PLAINTIFF’S
                          PENNSYLVANIA COMMON LAW RIGHTS

                                   ASSAULT AND BATTERY

92.    Plaintiff incorporates by reference Paragraphs 1 through 91 as though fully set forth at

length herein.

93.    Defendant Kendall intentionally, willfully and maliciously attacked the Plaintiff when he

grabbed the Plaintiff, held her against the wall, grabbed her buttocks and groped her breast,

attempted to kiss the Plaintiff’s mouth, kissed the Plaintiff’s cheek and forcefully began to put

his hand underneath the Plaintiff’s skirt.

94.    Defendant Kendall again intentionally, willfully and maliciously attacked the Plaintiff

when he forcibly kissed the Plaintiff’s mouth and cheek, groped the Plaintiff’s buttocks and

breast, put his hand underneath the Plaintiff’s skirt and forced the Plaintiff to touch his penis.

95.    As more fully described hereinbefore above, on multiple occasions, Defendant Kendall

intentionally, willfully and maliciously attacked the Plaintiff when he grabbed her buttocks with

his hand.

96.    All of Defendant Kendall’s actions, as described hereinbefore above, were unwanted,

unprovoked, unjustified and done without the Plaintiff’s consent.




                                                  16
         Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 17 of 19




97.    The actions of Defendant Kendall were willful, deliberate and were done with a reckless

disregard for the rights of the Plaintiff, thereby subjecting Defendant Kendall to punitive

damages.

98.    As a direct and proximate result of the acts described hereinbefore above perpetrated by

Defendant Kendall, Plaintiff suffered the following injuries and damages:

       a.        violation of the Plaintiff’s rights under Pennsylvania Common Law;

       b.        severe emotional distress, shock, horror, fright and psychological trauma;

       c.        extreme and severe damage to Plaintiff’s educational experience;

       d.        economic damages related to any and all medical, legal, and/or other
                 consequential costs; and

       e.        such other damages as may become apparent through the discovery
                 process.

       WHEREFORE, Plaintiff demands compensatory general damages against Defendant

Kendall in the amount proven at trial; compensatory special damages including, but not limited

to, costs of suit; reasonable attorney’s fees as permitted by law; pre- and post-judgment interest

as permitted by law; punitive damages against Defendant Kendall and such other relief,

including injunctive and/or declaratory relief, as this Court may deem proper.

                                                       JURY TRIAL DEMANDED

                                            COUNT VI:

                             PLAINTIFF v. DEFENDANT KENDALL

                                VIOLATION OF PLAINTIFF’S
                           PENNSYLVANIA COMMON LAW RIGHTS

                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

99.    Plaintiff incorporates by reference Paragraphs 1 through 98 as though fully set forth at

length herein.

                                                 17
         Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 18 of 19




100.   Defendant Kendall acted in an intentional and outrageous manner in attacking the

Plaintiff, as more fully described hereinbefore above, which inflicted severe emotional distress

upon the Plaintiff.

101.   Defendant Kendall knew, or should have known, through the use of ordinary caution, that

his conduct would result in emotional distress of the Plaintiff.

102.   The severe emotional distress of the Plaintiff, which resulted from Defendant Kendall’s

conduct, was foreseeable and certain.

103.   The actions of Defendant Kendall were willful, deliberate, and were done with reckless

disregard for the rights of the Plaintiff, thereby subjecting Defendant Kendall to punitive

damages.

104.   As a direct and proximate result of the acts described hereinbefore above perpetrated by

the Defendant Kendall, Plaintiff suffered the following injuries and damages:

       a.      violation of the Plaintiff’s rights under Pennsylvania Common Law;

       b.      severe emotional distress, shock, horror, fright and psychological trauma;

       c.      extreme and severe damage to Plaintiff’s educational experience;

       d.      economic damages related to any and all medical, legal, and/or other
               consequential costs; and

       e.      such other damages as may become apparent through the discovery
               process.




       WHEREFORE, Plaintiff demands compensatory general damages against Defendant

Kendall in the amount proven at trial; compensatory special damages including, but not limited

to, costs of suit; reasonable attorney’s fees as permitted by law; pre- and post-judgment interest




                                                 18
         Case 2:20-cv-01671-MJH Document 1 Filed 11/02/20 Page 19 of 19




as permitted by law; punitive damages against Defendant Kendall; and such other relief,

including injunctive and/or declaratory relief, as this Court may deem proper.

                                                     JURY TRIAL DEMANDED



                                             Respectfully submitted,

                                             LAW OFFICES OF JOEL SANSONE

                                             s/ Joel S. Sansone
                                             Joel S. Sansone, Esquire
                                             PA ID No. 41008
                                             Massimo A. Terzigni, Esquire
                                             PA ID No. 317165
                                             Elizabeth A. Tuttle, Esquire
                                             PA ID No. 322888
                                             Counsel for Plaintiff

                                             Law Offices of Joel Sansone
                                             Two Gateway Center, Suite 1290
                                             603 Stanwix Street
                                             Pittsburgh, Pennsylvania 15222
                                             412.281.9194

Dated: November 2, 2020




                                               19
